Attorney’s Docket Number: PA4350-0
Filing Date: 11/11/2020
Claimed Foreign Priority Date: 06/15/2020 (KR 10-2020-0072564)
Applicants: Kim et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 05/03/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (reading on Fig. 3), in the reply filed on 05/03/2022, is acknowledged. Applicant indicated that claims 1-6 and 9-18 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 1-20, with claims 7-8 and 19-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because Figs. 1C and 1D have directions D2 and D3 reversed: D2 should be in-plane with D1 and parallel to the substrate surface, while D3 should be orthogonal to the plane defined by D1 and D2, and orthogonal to the substrate surface (see, e.g., Fig.1A). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US2014/0162420).

Regarding Claim 1, Oh (see, e.g., Figs. 2A-B and Par. [0065]-[0071]) shows all aspects of the instant invention, including a semiconductor device (e.g., vertical-cell-type semiconductor device 100b) comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack structure 100LS in CA,WPA1,SA,WPA2 with alternating insulating layers 104 and conductive layers 170), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase-shaped end in WPA2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked on the first stack structure (e.g., left/taller portion of sacrificial stack structure 100SS in SA with alternating 104 and 170)
- a first protrusion stack structure protruding toward the first stepped structure from the second stack structure, the first protrusion stack structure with first protrusion insulating patterns and first protrusion conductive patterns, alternately stacked on the first stack structure (e.g., right/shorter portion of 100SS in SA with alternating 104 and 170)
- wherein a sidewall of the first protrusion stack structure includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, which form a common surface (see, e.g., Fig. 2B: side surfaces of 104 and 170 in right/shorter portion of 100SS form a common flat surface).
Regarding Claim 2, Oh (see, e.g., Figs. 2A-B) shows that the first protrusion stack structure (e.g., right/shorter portion of 100SS) is spaced apart from the first stepped structure (e.g., in the Y direction).
Regarding Claim 3, Oh (see, e.g., Fig. 2B) shows that the shortest distance between the first protrusion stack structure and the first stepped structure (e.g., distance between right edge of right/shorter portion of 100SS and staircase-shaped end of 100LS) is smaller than a distance between the second stack structure and the first stepped structure (e.g., distance between left/taller portion of 100SS and staircase-shaped end of 100LS).
Regarding Claim 5, Oh (see, e.g., Fig. 2B) shows that a width of the first protrusion stack structure (e.g., right/shorter portion of 100SS) is smaller than a width of the second stack structure (e.g., left/taller portion of 100SS), and wherein the width of the first protrusion stack structure and the width of the second stack structure are measurements in a lateral direction (e.g., in the Y direction).
Regarding Claim 6, Oh shows that Fig. 10D (substantially similar to Fig. 2B) is a cut-view along X-X’ through regions CA,WPA1,SA,WPA2 at right edge of device 100b, wherein said device has axial symmetry (i.e., left and right edges, and top and bottom edges, are respectively symmetrical). Therefore, Oh also shows a third stack structure with third insulating patterns, third conductive patterns (e.g., left/opposite stack structure 100LS in CA,WPA1,SA,WPA2 with alternating insulating layers 104 and conductive layers 170), and a third stepped structure that is defined by the third insulating patterns and the third conductive patterns (e.g., left/opposite staircase-shaped end in WPA2), wherein the third stack structure is disposed at the same level as the first stack structure, and wherein the third stepped structure and the first stepped structure are symmetrical.
Regarding Claim 9, Oh (see, e.g., Figs. 7C-O) shows that sacrificial stack structure 100SS is an integral structure formed by masked etching. Therefore, Oh (see, e.g., Figs. 2A-B) shows that the first protrusion stack structure (e.g., right/shorter portion of structure 100SS) and the second stack structure (e.g., left/taller portion of structure 100SS) are continuously formed without any boundary. 
Regarding Claim 10, Oh (see, e.g., Figs. 7A-O) shows that insulating layers 104 of sacrificial stack structure 100SS are formed from initially continuous insulating layers 104 by masked etching. Furthermore, Oh (see, e.g., Figs. 9D and 10D) shows removing sacrificial layers 106 from cell area CA and pad area PA through trench T, and forming conductive layers 170 to fill portions from which 106 is removed. Therefore, Oh (see, e.g., Figs. 2A-B) shows that:
- the first protrusion insulating patterns (e.g., insulating layers 104 in right/shorter portion of 100SS) and the second insulating patterns (e.g., insulating layers 104 in left/taller portion of 100SS) are continuously formed without any boundary, and
- the first protrusion conductive patterns (e.g., conductive layers 170 in right/shorter portion of 100SS) and the second conductive patterns (e.g., conductive layers 170 in left/taller portion of 100SS) are continuously formed without any boundary
Regarding Claim 11, Oh (see, e.g., Figs. 2B) shows that the first stepped structure (e.g., staircase-shaped end of 100LS in WPA2) includes step top surfaces and step side surfaces, and wherein the step side surfaces are parallel to the sidewall of the first protrusion stack structure (e.g., flat sidewall of right/shorter portion of 100SS).

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US2021/0098472).

Regarding Claim 1, Kim (see, e.g., Figs. 15-28 and annotated Fig. 15) shows all aspects of the instant invention, including a semiconductor device comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., 1st stack with alternating insulating layers 110 and conductive gate patterns 250), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase-shaped structure S2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked on the first stack structure (e.g., 2nd stack with alternating 110 and 250)
- a first protrusion stack structure protruding toward the first stepped structure from the second stack structure, the first protrusion stack structure with first protrusion insulating patterns and first protrusion conductive patterns, alternately stacked on the first stack structure (e.g., 1st protrusion stack with alternating 110 and 250)
- wherein a sidewall of the first protrusion stack structure includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, which form a common surface (see, e.g., Figs. 15-16 and 26: side surfaces of 114 and 250 in 1st protrusion stack form common flat surfaces).















Regarding Claim 2, Kim (see, e.g., Figs. 15-16 and annotated Fig. 15) shows that the first protrusion stack structure (e.g., 1st protrusion stack) is spaced apart from the first stepped structure (e.g., S2).
Regarding Claim 3, Kim (see, e.g., Figs. 15-16 and annotated Fig. 15) shows that the shortest distance between the first protrusion stack structure and the first stepped structure (e.g., distance between 1st protrusion stack and S2) is smaller than a distance between the second stack structure and the first stepped structure (e.g., distance between 2nd stack and S2).
Regarding Claim 4, Kim (see, e.g., Figs. 15-16 and 28, and annotated Fig. 15) shows that the second stack structure (e.g., 2nd stack) includes a second stepped structure (e.g., upper staircase structure 290) that is defined by the second insulating patterns and the second conductive patterns.
Regarding Claim 5, Kim (see, e.g., Figs. 15-16 and 24, and annotated Fig. 15) shows that a width of the first protrusion stack structure (e.g., 1st protrusion stack) is smaller than a width of the second stack structure (e.g., 2nd stack), and wherein the width of the first protrusion stack structure and the width of the second stack structure are measurements in a lateral direction (e.g., along first direction or second direction).
Regarding Claim 6, Kim (see, e.g., Fig. 1) shows that Figs. 15-16 and 28 are cut-views along A-A’ through regions I and II at right edge of substrate 600, wherein said device has axial symmetry (i.e., left and right edges are respectively symmetrical). Therefore, Kim also shows a third stack structure with third insulating patterns, third conductive patterns (e.g., in region II at left edge of substrate 600), and a third stepped structure that is defined by the third insulating patterns and the third conductive patterns (e.g., left/opposite staircase-shaped end S2), wherein the third stack structure is disposed at the same level as the first stack structure, and wherein the third stepped structure and the first stepped structure are symmetrical.
Regarding Claim 9, Kim (see, e.g., Figs. 7-12) shows that protruding stair structure S1 is an integral structure formed by masked etching. Therefore, Kim (see, e.g., Figs. 15-16 and 28, and Annotated Fig. 15) shows that the first protrusion stack structure (e.g., 1st protrusion stack) and the second stack structure (e.g., 2nd stack) are continuously formed without any boundary. 
Regarding Claim 10, Kim (see, e.g., Figs. 7-12) shows that insulating layers 110 of protruding stair structure S1 are formed from initially continuous insulating layers 110 by masked etching. Furthermore, Kim (see, e.g., Figs. 19-22) shows removing sacrificial layers 120 from regions I and II, and forming conductive layers 250 to fill portions from which 120 is removed. Therefore, Kim (see, e.g., Figs. 15-16 and 28, and Annotated Fig. 15) shows that:
- the first protrusion insulating patterns (e.g., insulating layers 110 in 1st protrusion stack) and the second insulating patterns (e.g., insulating layers 110 in 2nd stack) are continuously formed without any boundary, and
- the first protrusion conductive patterns (e.g., conductive layers 250 in in 1st protrusion stack) and the second conductive patterns (e.g., conductive layers 250 in 2nd stack) are continuously formed without any boundary
Regarding Claim 11, Kim (see, e.g., Figs. 15-16 and 28) shows that the first stepped structure (e.g., S2) includes step top surfaces and step side surfaces, and wherein the step side surfaces are parallel to the sidewall of the first protrusion stack structure.
Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US2021/0391257).

Regarding Claim 12, Nguyen (see, e.g., Fig. 3C and annotated Fig. 3C) shows all aspects of the instant invention, including a semiconductor device (e.g., memory structure 104) comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack 1 in block 114 with alternating insulative structures 132 and conductive structures 134), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked (e.g., stack 2 in block 114 with alternating 132 and 134), the second stack structure with a second stepped structure that is defined by the second insulating patterns and the second conductive patterns
- a third stack structure with third insulating patterns and third conductive patterns, alternately stacked on the first stack structure (e.g., stack 3 in block 114 with alternating 132 and 134)
- a fourth stack structure with fourth insulating patterns and fourth conductive patterns, alternately stacked on the second stack structure (e.g., stack 4 in block 114 with alternating 132 and 134)
- an insulating part (e.g., isolation material 143) that is filled between the first and second stack structures and between the third and fourth stack structures
- wherein an upper portion of the insulating part (e.g., upper portion of 143) includes first parts and a second part (e.g., first parts and second part, respectively), the second part with a width that is smaller than a width of the first parts (e.g., in the X direction)

























Regarding Claim 18, Nguyen (see, e.g., Fig. 3C and annotated Fig. 3C) shows that a lower portion of the insulating part (e.g., lower portion of 143) is disposed between the first and second stepped structures.

Claims 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US2021/0272900).

Regarding Claim 12, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows all aspects of the instant invention, including a semiconductor device comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack 1 with alternating insulation layers 110 and gate patterns 240), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase structure S2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked (e.g., stack 2 with alternating 110 and 240), the second stack structure with a second stepped structure that is defined by the second insulating patterns and the second conductive patterns (e.g., staircase structure DS2 directly facing S2)
- a third stack structure with third insulating patterns and third conductive patterns, alternately stacked on the first stack structure (e.g., stack 3 with alternating 110 and 240)
- a fourth stack structure with fourth insulating patterns and fourth conductive patterns, alternately stacked on the second stack structure (e.g., stack 4 with alternating 110 and 240)
- an insulating part (e.g., insulating interlayer 150) that is filled between the first and second stack structures and between the third and fourth stack structures
- wherein an upper portion of the insulating part includes first parts and a second part (e.g., first parts and second part, respectively, defining a substantially H-shaped upper portion), the second part with a width that is smaller than a width of the first parts (e.g., in the first direction)
Regarding Claim 13, Shin (see, e.g., Fig. 3, and annotated Fig. 3) shows that the second part is disposed between the first parts (e.g., second part between first parts in the second direction).
Regarding Claim 14, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows a first protrusion stack structure with first protrusion insulating patterns and first protrusion conductive patterns, alternately stacked on the first stack structure (e.g., 1st protrusion stack with alternating 110 and 240), wherein the first protrusion stack structure is disposed between the first parts.
Regarding Claim 15, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a sidewall of the first protrusion stack structure (e.g., 1st protrusion stack) includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, forming a common surface (e.g., sides of alternating 110 and 240 form a flat common surface).
Regarding Claim 16, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a sidewall of the first protrusion stack structure (e.g., 1st protrusion stack) is flat (e.g., sides of alternating 110 and 240 form a flat surface)
Regarding Claim 17, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a distance between the first protrusion stack structure and the first stepped structure (e.g., distance between 1st protrusion stack and S2) is smaller than a distance between the third stack structure and the first stepped structure (e.g., distance between stack 3 and S2).
Regarding Claim 18, Shin (see, e.g., Fig. 3, and annotated Fig. 3) shows that a lower portion of the insulating part (e.g., 150) is disposed between the first and second stepped structures.

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose semiconductor memory devices including stacked layers of alternating dielectric and conductive materials, and having arrangements of stepped structures and protrusions similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814